2010 Third Quarter Earnings Call November 11, 2010 Exhibit 99.2 2 Safe Harbor Statement and Use of Non-GAAP and Pro Forma Information FORWARD LOOKING STATEMENTS This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Statements made in this presentation that relate to future events or the Company’s expectations, guidance, projections, estimates, intentions, goals, targets and strategies are forward- looking statements.You are cautioned that all forward-looking statements are based upon current expectations and estimates and the Company assumes no obligation to update this information.Because actual results may differ materially from those expressed or implied by the forward-looking statements, the Company cautions you not to place undue reliance on these statements.For a detailed discussion of the important factors that affect the Company and that could cause actual results to differ from those expressed or implied by the Company’s forward-looking statements, please see “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” in the Company’s current and future Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q. ADJUSTED EBITDA STATEMENT We refer to the term “Adjusted EBITDA” in various places throughout this presentation.Adjusted EBITDA, or earnings (adjusted as described below) before interest, taxes, depreciation and amortization calculated on a pro forma basis as provided herein, is a material component of the significant covenants contained in our credit agreements and the indenture governing the notes and accordingly, is important to the Company’s liquidity and ability to borrow under its debt instruments.Adjusted EBITDA is calculated similarly under both the credit agreements and the indenture by adding consolidated net income, income taxes, interest expense, depreciation and amortization and other non-cash expenses, income or loss attributable to discontinued operations, amounts payable pursuant to the management agreement with AEA Investors and the impairment charge for goodwill and other intangibles.In addition, consolidated net income is adjusted to exclude certain items, including certain nonrecurring or unusual charges.Please see the Company’s December 31, 2009 10-K, which contains a detailed description of our covenants and a thorough description of our use of Adjusted EBITDA, and the use of Adjusted EBITDA in connection with certain calculations under the covenants, under our credit agreements and indenture. While the determination of appropriate adjustments in the calculation of Adjusted EBITDA is subject to interpretation under our debt agreements, management believes the adjustments are in accordance with the covenants in our credit agreements and indenture, as discussed above.Adjusted EBITDA should not be considered in isolation or construed as an alternative to our net income or other measures as determined in accordance with GAAP.In addition, other companies in our industry or across different industries may calculate Adjusted EBITDA differently than we do, limiting its usefulness as a comparative measure.In future SEC filings, we may be required to change our presentation of Adjusted EBITDA in order to comply with the SEC’s rules regarding the use of non-GAAP financial measures.In addition, you are cautioned not to place undue reliance on Adjusted EBITDA.For a reconciliation of Adjusted EBITDA to net income, please see the Appendix to this presentation. 3 About CPG International Headquartered in Scranton, Pennsylvania, CPG International is a leading supplier of premium, low-maintenance building products designed to replace wood, metal and other materials in the residential, commercial and industrial markets.With a focus on manufacturing excellence, proprietary technologies and quality, CPG has introduced products through distribution networks to sizable markets increasingly converting to low maintenance materials.The Company has developed and acquired a number of branded products including AZEK® Trim, AZEK® Deck, AZEK® Moulding, AZEK® Rail, AZEK® Porch, Comtec and Hiny Hiders® bathroom partition systems, and TuffTec™ locker systems.For additional information on CPG please visit our web site at http:// www.cpgint.com. Please note: To access the conference call, please dial (866) 863-6818, and use conference ID code 20406218.An encore presentation will be available for one week after the completion of the call.In order to access the encore presentation, please dial (800) 642-1687 or (706) 645-9291, and use the conference ID code 20406218. 4 2010 Third Quarter Financial Highlights •Market Conditions:Stabilizing residential and industrial construction markets Commercial markets continue to decline versus prior year •Revenue:$96.6mm Q3 2010 vs. $78.4mm in Q3 2009, up 23.2% –AZEK and Vycom growth offset decline in Scranton Products •Gross Margin:31.2% Q3 2010 vs. 35.8% in Q3 2009 –Material cost increases versus 2009 impacting gross margin •SG&A:$14.4mm Q3 2010 vs. $14.1mm in Q3 2009 –SG&A as a percent of net sales decreased to 14.9% from 18.0% •Adjusted EBITDA:Up 6.9% to $21.3mm –22.1% Adjusted EBITDA margin •Net Income/Loss:$7.5mm net income in Q3 2010, compared to $6.0mm in Q3 2009 Quarter Highlights 5 Quarterly Revenue Financial Overview Volume & ASP (lbs in millions) YOY 12.1 Or 23.4% 6 Quarterly Earnings Financial Overview Adjusted EBITDA ($ in millions) Gross Margin and SG&A (% of revenue) YOY $1.4 Or 6.9% 7 7 Year to Date Performance Financial Overview Revenue / Pro Forma ($ in millions) YOY $4.4 Or 7.9% YOY $54.8 Or 24.7% 8 Capital Expenditures Financial Overview YOY $1.3 Or 57.9% Quarter Cap Ex ($ in millions) Historical Cap Ex ($ in millions) $15-$20 9 Working Capital Management Financial Overview YOY $8.4 Or 30.6% Inventory and Inv Days(1) ($ in millions) AR and AR Days(1) ($ in millions) YOY $3.4 Or 12.3% Inv/AR/Prepaid less AP/Accrued ($ in millions) Footnote: (1)Based on trailing three months annualized 10 Liquidity Position Financial Overview Net Debt(1) & Net Debt/Adj. EBITDA(2) ($ in millions) Liquidity(3) ($ in millions) •Liquidity position at $89.3mm •Trailing Twelve Month September 30, 2010 Adjusted EBITDA of $65.3mm Footnotes: (1)Net debt defined as total debt and capital lease obligations less cash (2)Trailing twelve month adjusted EBITDA as defined in Credit Agreements (3)Liquidity defined as cash as of 9/30/10 plus availability under our revolver 11 Low High $62mm $67mm 2010 Guidance 2010 Adjusted EBITDA Guidance(1) (1) In preparation of our Adjusted EBITDA, we used a basis similar to actual interest, depreciation, amortization and taxes reported in 2009. 12 APPENDIX 13 Net Income to Adjusted EBITDA Reconciliation Appendix 14 Quarterly Volume Information Appendix (lbs in thousands) Q1 2010 Q2 2010 Q3 2010 YTD AZEK Building Products Scranton Products Vycom Industrial Total (lbs in thousands) Q1 2009 Q2 2009 Q3 2009 YTD AZEK Building Products Scranton Products Vycom Industrial Total % Change to prior year Q1 2010 Q2 2010 Q3 2010 YTD AZEK Building Products 12.4% 61.0% 23.0% 27.0% Scranton Products -24.8% -21.6% -5.8% -17.5% Vycom Industrial 64.7% 74.3% 48.6% 61.5% Total 14.2% 46.1% 23.4% 25.7% 15 CPG
